DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 13-16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (US 2009/0,222,644).

	Referring to claims 1 and 13, Inoue discloses a method for sorting of an operand vector (fig. 3, input streams 210/220; fig. 1, input streams A and B; paras.0007-0008, vectors A[] and B[]) in a processor (fig. 1, block 10), the method comprising:
	generating (para.0025), by the processor in response to a vector sort instruction (para. 0007, merge sort), a control input vector (3, output stream 230/240) for vector permutation logic (fig. 2, vector permute from input streams A/B to summary A/B) comprised in the processor based on values in lanes (fig. 3, eight SIMD lanes 212/214/216/218/222/224/226/228) of the operand vector and a sort order (fig. 3, sorted order in output stream 230/240; fig. 2, order in summary A/B) for the vector indicated by the vector sort instruction;

generating (para.0026), by the vector permutation logic (fig. 3, stages 1/2/3 250/260/280) responsive to a vector permutation instruction (para.0021, vector permutation instruction), a sorted vector (paras.0007-0008, result of merge sort in C[]; fig. 2, result of compare each word of summary A 130 and summary B 150) using the operand vector (fig. 3, input streams 210/220; fig. 2, input streams A/B) and also using the control input vector (fig. 3, output streams 230/240; fig. 2, summary A/B; para. 0011, the merge and output operations are repeated until completely merged).

As to claim 3, Inoue discloses the method of claim 1, wherein generating a control input vector (fig. 3, input streams 210/220) comprises comparing of values in lanes (fig. 3, comparisons <) of the input vector according to the sort order, wherein the control input vector is generated based on results of the comparisons (fig. 3, output streams 230/240).

As to claims 4 and 14, Inoue discloses the method of claim 1, wherein the values is 



As to claim 6, Inoue discloses the method of claim 1, wherein the storage location is indicated by an operand (para.0007, such as A[A_Pos] or B[B_Pos]) of the vector sort instruction.

As to claim 7, Inoue discloses the method of claim 3, wherein the comparing of values is performed using comparator logic (fig. 3, stages 1/2/3 250/260/280) comprised in the processor.

As to claims 8 and 16, Inoue discloses the method of claim 7, wherein the comparing of values is performed in parallel (fig. 3, SIMD parallel, para. 0036) on the comparator logic.

Allowable Subject Matter
Claims 9-12 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: The claim feature of “generating control input vector via determining a count …, and converting each count to a lane number …” as in claims 9 and 17. The claim feature of .

Response to Arguments
Applicant’s arguments have been fully considered, but they are not deemed to be persuasive.

Applicant argues that Inoue discloses sorted output data into two sorted output registers 230/240 such that Inoue discloses the output registers 230/240 as storing the stored data not a control input vector that can be used by vector permutation logic to generate a sorted vector (pp.6-8).
Inoue discloses merge sort operations of two input streams employing SIMD lanes (para.0020). Inoue discloses loading two input streams and using vector permutation operations to make summary A vector and summary B vector (para. 0025) in which examiner is relied on as the generated control input vector as claimed. Inoue further discloses comparing the summary A and summary B for generating a pair of 16-byte data (para.0026) in which examiner is relied on as the sorted vector as claimed. For example, in fig. 2, Inoue takes two input streams A/B to generate summary A/B, then use the summary A/B to generate the sorted 16-byte output date.

Conclusion
This action is made final. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire in three months from the mailing date of this action.  In the event a first reply is filled within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 2019/0,303,148 discloses vector min/max sorting using SIMD lanes.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182